Foster, J.
Assumpsit on an account annexed for goods sold and delivered.
*563The case was heard by the presiding justice with right of exceptions.
Judgment being for the full amount sued for, the defendant excepts, "because the judge erred in his construction and interpretation of the evidence.”
The exceptions challenge the correctness of the decision of the presiding justice based upon the result of evidence and matters of fact.
The principle is too familiar and too firmly established to need the citation of authorities, that the decision of a presiding; judge as to matters of fact, in a case referred to him with right of exceptions, is conclusive. Pettengill v. Shoenbar, 84 Maine, 104; Berry v. Johnson, 53 Maine, 401; McCarthy v. Mansfield, 56 Maine, 538; Haskell v. Hervey, 74 Maine, 192, as to the effect of testimony; Edmundson v. Bric, 136 Mass. 189; Coolidge v. Smith, 129 Mass. 554, 557. And in such case exceptions do not lie to his finding of any matter of fact. Curtis v. Downes, 56 Maine, 24.

Exceptions overruled,.